Case 18-17430-elf     Doc 202    Filed 06/04/20 Entered 06/04/20 16:03:17     Desc Main
                                 Document Page 1 of 1



                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                    : Chapter 7
                                          :
SHARONN E. THOMAS,                        : Bankruptcy No. 18-17430-elf
                             Debtor       :
                                          :


                                         ORDER


         AND NOW, this 4th day of      June 2020,       upon consideration of The

Motion For Status Conference and Report filed by Martin Brown and Brown and Thomas, LLC

(collectively, “Brown”), IT IS HEREBY ORDERED that the Motion is GRANTED.


         A Status Hearing is SCHEDULED on June 24, 2020, at 10:00 a.m.




                                        ______________________________________
                                         ERIC L. FRANK
                                         U.S. BANKRUPTCY JUDGE
